Title: From Thomas Jefferson to Albert Gallatin, 28 March 1808
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                     Th:J. to mr Gallatin 
                     
                     Mar. 28. 08.
                  
                  Would it not be better to direct the application to be made to the present judge, in order to have the practice in Maryland brought to an uniformity with that of the other states. probably if the present judge were informed what has been the opinion and practice of every other district judge in the Union except his predecessor, he would be disposed to respect more the former than the latter and place the citizens of Maryland on the same footing with those of other states. Affectte. salutns.
               